DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady U.S. Patent Number 3,716,591.
Brady teaches halogenated olefinic compounds are formed by reacting an olefinic compound with a halogen in the presence of a non-polar diluent, a Lewis acid, and only a complex forming amount of a polar organic compound, the halogenated product being useful as a flame retardant in polyolefins, see abstract.
in the presence of a catalyst system formed by admixing components comprising at least one Lewis acid and at least one polar organic compound; wherein said Lewis acid comprises a compound of aluminum, boron, iron, zinc, or tin, wherein the anionic moiety of the Lewis acid compound is fluoride, chloride, bromide, or iodide; wherein said polar organic compound is selected from the group consisting of ethanol, methanol, 2-propanol, pyridine, quinoline, trimethylamine, diethylenetriamine, diethyl ether, acetic acid, propanoic acid, tetrahydropyran, tetrahydrofuran, acetonitrile, dioxane, nitroethane, nitropropane, nitrobenzene, n-butanol, pyrrolidine, triethylamine, tri-n-butylamine, and mixtures thereof; wherein said Lewis acid and said polar organic compound are employed in a molar ratio of Lewis acid: polar organic compound in the range of about 1:1 to about 1:10, and said Lewis acid and said polar organic compound form a complex.”[Emphasis added].
Brady differs from applicant’s invention in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the complex formed has applicant’s claimed (see independent claim 1) mass ratio of (1-10):1:(2-10) for the metal halide salt, the nitrogen source substance and organic solvent. 
It would have been obvious to one having ordinary skill in the art to use Brady’s above disclosure as strong motivation to actually make a complex (intercalation agent) comprising a combination of: 1) an iron chloride salt, 2) a nitrogen polar organic compound, such as triethylamine and 3) a non-nitrogen containing polar compound, such as ethanol or acetic acid; wherein said complex falls within applicant’s claimed mass ratio of (1-10):1:(2-10). 
.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Application Publication No.: 2009/0211914 A1.
Huang et al. teach a trivalent chromium-based electroplating solution in accordance with the present invention a trivalent chromium salt, a bivalent nickel salt, a complex agent, a conductive salt, a buffering agent and an additive for electroplating a chromium-nickel alloy deposit on a component. By using the lowly toxic trivalent chromium to substitute highly toxic hexavalent chromium, an electroplating procedure with the present trivalent chromium-based electroplating solution has less pollution and high current efficiency to allow the electroplating performing at the room temperature, see abstract.
Huang et al.’s claims 1-4 read as followed: 
1. A trivalent chromium electroplating solution comprising a water solution added with 0.1-1.2 mole/L of a trivalent chromium salt; 0.1-0.8 mole/L of a bivalent nickel salt; 0.1-4.0 mole/L of a complex agent; 1.0-3.0 mole/L of a conductive salt; 0.1-0.8 mole/L of a buffering agent; and 0.01-0.30 mole/L of an additive. 
2. The trivalent chromium electroplating solution as claimed in claim 1, wherein the trivalent chromium salt selected from the group consisting of chromium chloride, chromium sulfate, or a hydrate of each forgoing salt. 
3. The trivalent chromium electroplating solution as claimed in claim 1, wherein the bivalent nickel salt is selected from the group consisting of nickel chloride, nickel sulfate, or a hydrate of each forgoing salt. 
4. The trivalent chromium electroplating solution as claimed in claim 1, wherein the complex agent is selected from the group consisting of urea (carbamide), glycine (aminoacetic acid), hydroxyacetic acid, formic acid or a dissoluble salt of each forgoing acid.”. [Emphasis added].
Huang et al.’s section [0014] reads as followed: “The trivalent chromium-based solution comprises: 0.1-1.2 mole/L of the trivalent salt that is selected from the group consisting of chromium chloride, chromium sulfate, or a hydrate of each forgoing salts; 0.1-0.8 mole/L of the bivalent salt that is selected from the group consisting of nickel chloride, nickel sulfate, and a hydrate of each forgoing salts; 0.1-4.0 mole/L of complex agent that is selected from the group consisting of urea (carbamide), glycine (aminoacetic acid), hydroxyacetic acid, formic acid and a dissoluble salt of each forgoing acids; 1.0-3.0 mole/L of the conductive salt that is selected from the group consisting of ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, ammonium sulfate, sodium sulfate, potassium sulfate and magnesium sulfate and a mixture of forgoing salts; 0.1-0.8 mole/L of the buffering agent that is selected from the group consisting of boric acid, aluminum chloride, aluminum sulfate and a mixture of foregoing components; and 0.01-0.30 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide and potassium bromide and a mixture of foregoing components.”.
Huang et al. differ from applicant’s invention in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the complex formed has applicant’s claimed (see independent claim 1) mass ratio of (1-10):1:(2-10) for the metal halide salt, the nitrogen source substance and organic solvent. 
It would have been obvious to one having ordinary skill in the art to use Huang et al.’s above disclosure as strong motivation to actually make a complex (intercalation agent) comprising a combination of: 1) chromium salt and nickel salt), 2) (e.g. urea and/or aminoacetic acid) and 3) (i.e. an hydroxyacetic acid and/or formic acid) that falls within applicant’s claimed mass ratio of (1-10):1:(2-10). 
Said is obvious because: 1) all said components are directly disclosed by Huang et al. as being most preferred in making the complex, and applicant’s claimed mass ratios fall directly within Huang et al.’s taught and claimed concentration ranges for said most preferred components and 2) the use of multiple complexing agents together (e.g. urea and formic acid) falls within Huang et al.’s disclosure. In addition, it is well settled 

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Said claims are deemed to be free of any prior-art rejections because none of the prior art references, either individually or in combination, teach or suggest making complexes (i.e. intercalculation agents) that have all of applicant’s specifically claimed features. 

Some specific prior-art references that the examiner wants to highlight are as followed:
1) Baumann et al. U.S. Patent Number 6,008,309. Baumann et al.’s TABLE 7 teaches various coordination compounds with amine ligands that were synthesized. One said coordination compound made from 0.2 grams of FeCl3.3H2O and 3 ml of ethanol (examiner calculated mass of ethanol is about 2.37 grams) and Amine I (see Table 1). Note: the density of ethanol is 0.78945 g/cm3. The concentration of the amine 1 ligand in said complex is unknown. In any case the mass ratio of said iron chloride to ethanol is outside of applicant’s claimed range of (1-10):1:(2-10) as set forth in independent claim 1.

Tadamasa’s Example 1 in section [0032] teaches the following: “First, 2 g of iron chloride (99.9%) was dissolved in 125 ml of ethanol (99.5%, special grade chemical), and 9.61 ml of pentaethylene hexamine (ethyleneamine mixture) was then added therein so as to form a Fe-N complex. As graphite, 4.0 g of natural graphite manufactured by Ito Graphite Co., Ltd. having an average particle size of 10 .mu.m was added to this solution and then dispersed by an ultrasonic homogenizer. After the dispersion, the ethanol was immediately removed by a rotary evaporator, and solids were taken out.”  
The Examiner calculated weight of 125 ml of ethanol in said example is about 98.68 grams. The examiner calculated weight of pentaethylene hexamine in said example is about 9.027 grams. Note: the density of ethanol is 0.78945 g/cm3 and the density of pentaethylene hexamine is 1.003 g/cm3. As such, the mass ratio of iron 
3) Stammann et al. U.S. Patent Number 4,593,116. Stammann et al. teach urethanes are made by reacting an organic nitro compound with an organic compound containing at least one hydroxyl group in the presence of carbon monoxide, hydrogen and a catalyst system. The carbon monoxide and hydrogen are used in quantities such that the molar ratio of CO to H2 is from 0.3:1 to 3:1. The catalyst system is made up of at least one noble metal or compound of a noble metal from Group VIIIB of the Periodic System of Elements, at least one organic nitrogen base and a co-catalyst combination of iron or copper oxidic or hydroxidic compound and a chloride compound. The product urethanes are useful in the production of isocyanates and pesticides, see abstract.
Stammann et al.’s examples all teach catalyst systems that are deemed to be complexes. 
Stammann et al.’s Example 9 reads in part as followed: “A mixture of 69.2 wt. % ethanol, 15.7 wt. % nitrobenzene, 3.1 wt. % aniline, 1.6 wt. % N,N-diethyl aniline, 6.5 wt. % .alpha.-Fe2O3, 3.9 wt. % FeCl2.2H2O and 100 ppm of PdCl2 was reacted for 1 hour at 180.degree. C. with 40 bars CO and 80 bars hydrogen in the presence of 40 bars CO2.”.
Although in said complex, all of applicant’s components are used together to make the complex, the mass ratios of the components do not fall within applicant’s claimed range of (1-10):1:(2-10) as set forth in independent claim 1. 
4) Reed U.S. Patent Number 10,279,393. Reed teach process provides a method for synthesizing oxide-free copper nanometal dispersion in a free and reduced 
Reed’s Example 1 reads as follows: “Example 1 exemplifies the results of a series of experiments screening various candidate stabilizers. A five ml aliquoit of a 0.1 M solution of CuCl2 2H2O (0.5 mmole) in ethanol was placed into each of nineteen 20 ml scintillation vials. To each vial was added 1 mmole of a different stabilizer dissolved in 7 ml of ethanol. Then 2 millimoles of NaBH.sub.4 (76.6 mg) were added with stirring to observe which compounds produced copper particles, how fine or coarse the particles were and whether the particles were suspended or not. The compounds in the FIG. 1 vials fall into three categories of stabilizers for metallic copper--good, moderate to poor and very poor or non-stabilizer. The good stabilizers included ascorbic acid and PVP (which were already known), as well as urea, 2,2'-bipyridine (i.e., BiPY) and benzimidazole. The moderate to poor stabilizers included carboxylic acids such as EDTA (large particles), tartaric acid (brown large particles) and the amino acids alanine, glutamine, arginine and histadine. The very poor or non stabilizers included MAA, i.e., methoxy acetic acid (green color, MAA did not allow copper reduction) aspartic acid, glycine, metformin, tetra azaindine and caffeine.”[Emphasis added].
2 to urea is too low (i.e. 0.5 mmol to 1 mmol). Also see column 9, lines 57-59 wherein it is disclosed that the stabilizer (i.e. amine compound) to metal compound ratio is about 2:1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761